PER CURIAM.
Mario Shanod Wilson appeals his convictions on two counts of armed robbery and one count of unlawful possession of a weapon while engaged in a criminal offense. No reversible error has been shown as to the convictions for armed robbery, and those convictions are therefore affirmed.
The State concedes that the conviction for unlawful possession of a weapon while engaged in a criminal offense, see § 790.07(1), Fla.Stat. (1991), must be vacated on authority of Cleveland v. State, 587 So.2d 1145, 1146 (Fla.1991); see also Williams v. State, 630 So.2d 234 (Fla. 3d DCA 1994); Wilkins v. State, 600 So.2d 567 (Fla. 3d DCA 1992).
Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.